                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ESTATE OF DEREK WILLIAMS JR.,
by SHARDAY ROSE, Special Administrator; and
TANIJAH WILLIAMS, DEREK WILLIAMS III, and
TALIYAH S. WILLIAMS, minors by their mother
and guardian SHARDAY ROSE,

                          Plaintiffs,

v.                                                                Case No. 16-C-869

CITY OF MILWAUKEE, and Milwaukee Police
Officers JEFFREY CLINE, RICHARD TICCIONI,
PATRICK COE, JASON BLEICHWEHL,
ROBERT THIEL, TODD KAUL,
ZACHARY THOMS, GREGORY KUSPA,
CRAIG THIMM, CHAD BOYACK, and
DAVID LETTEER,

                          Defendants.


                               NOTICE OF APPEAL


      Notice is hereby given that Defendants Jeffrey Cline, Richard Ticcioni, Patrick

Coe, Jason Bleichwehl, Robert Thiel, Todd Kaul, Zachary Thoms, and Gregory Kuspa,

by their attorney, Grant F. Langley, City Attorney, by Assistant City Attorney Susan E.

Lappen, hereby appeal to the United States Court of Appeals for the Seventh Circuit,

from the Order of United States District Court Judge J.P. Stadtmueller, dated November

15, 2018, which denied said Defendants’ motion for summary judgment on the basis of

qualified immunity.




        Case 2:16-cv-00869-JPS Filed 12/13/18 Page 1 of 2 Document 94
         Defendants appeal from only that part of the Order which denied Defendants’

motion for summary judgment on the basis of qualified immunity. The District Court’s

denial of qualified immunity is an immediately appealable final decision, within the

meaning of 28 U.S.C. § 1291. Behrens v. Pelletier, 516 U.S. 299, 306-07 (1996).

         Dated at Milwaukee, Wisconsin, this 13th day of December, 2018.

                                                GRANT F. LANGLEY
                                                City Attorney


                                                /s/ Susan E. Lappen
                                                SUSAN E. LAPPEN
                                                State Bar No. 01003567
                                                Assistant City Attorney
                                                Attorneys for Defendants
                                                Jeffrey Cline, Richard Ticcioni,
                                                Patrick Coe, Jason Bleichwehl,
                                                Robert Thiel, Todd Kaul,
                                                Zachary Thoms, and Gregory Kuspa


P.O. ADDRESS:
800 City Hall
200 East Wells Street
Milwaukee, WI 53202
(414) 286-2601

1032-2016-1482/255230




                                            2

            Case 2:16-cv-00869-JPS Filed 12/13/18 Page 2 of 2 Document 94
